EXHIBIT 10.23

 

AGREEMENT OF AMENDMENT

TO

REVOLVING LOAN AND SECURITY AGREEMENT

 

 

 

This Agreement of Amendment to Revolving Loan and Security Agreement
("Agreement") is effective May 14, 2008 by and among SOVEREIGN BANK, a federal
savings bank, having an address of 101 Wood Avenue South, Iselin NJ 08830
("Lender"), MEDIA SCIENCES INTERNATIONAL, INC., a Delaware corporation, MEDIA
SCIENCES, INC., a New Jersey corporation, and CADAPULT GRAPHIC SYSTEMS, INC., a
New Jersey corporation, having their chief executive office at 8 Allerman Road,
Oakland NJ 07436 (either separately, jointly, or jointly and severally,
"Borrower").

 

RECITALS  

 

A.     Borrower has executed and delivered a certain (i) Secured Revolving Note
dated February 12, 2008, in the original maximum principal sum of Eight Million
Dollars ($8,000,000.00), and a certain (ii) Term Loan Note in the original
maximum principal sum of One Million Five Hundred Thousand
Dollars($1,500,000.00) payable to the order of Lender (collectively, "Note")

 

B.     In connection with the execution and delivery of the Note and to secure
payment and performance of the Note and other obligations of Borrower to Lender,
the Lender and Borrower have executed, among other things, a Revolving Loan and
Security Agreement dated February12, 2008 ("Loan Agreement").

 

C.     In addition to the foregoing documents, Media Sciences International,
Inc. and Media Sciences, Inc. (jointly and severally, "Pledgor") have executed
certain Pledge and Control Agreements dated February 12, 2008 ("Pledge
Agreement"). For purposes of convenience, the Borrower and Pledgor are jointly
and severally referred to as "Obligors."

 

D.     In addition to the foregoing documents, the Obligors and Lender have
executed or delivered other collateral agreements, certificates and instruments
perfecting or otherwise relating to the security interests created. For purposes
of convenience, the'Note, Loan Agreement, Pledge Agreement and related
collateral agreements, certificates and instruments are collectively referred to
as the "Loan Documents."

 

E.

Borrower has requested a modification of the Loan Documents.

 

F.      Lender and Obligors wish to clarify their rights and duties to one
another as set forth in the Loan Documents.

 

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Agreement and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:



 


--------------------------------------------------------------------------------



 

 

AGREEMENTS  

 

1.       Lender and Obligors reaffirm, consent and agree to all of the terms and
conditions of the Loan Documents as binding, effective and enforceable according
to their stated terms, except to the extent that such Loan Documents are hereby
expressly modified by this Agreement.

 

2.       In the case of any ambiguity or inconsistency between the Loan
Documents and this Agreement, the language and interpretation of this Agreement
is to be deemed binding and paramount.

 

3.

The Loan Agreement is hereby amended as follows:

 

A. Section 1.3(a) is hereby amended to read as follows:

 

1.3(a) Interest accrues on the Revolving Loan based upon Borrower's compliance
with the provisions of Section 7.16 (Fixed Charge Coverage Ratio) at Borrower's
option, asset forth in the grid below (which applies only in the absence of an
event of Default) identifying such options based upon Borrower's range of Fixed
Charge Coverage compliance, with each such determination to be made by Lender
monthly based upon the then most recent covenant compliance submissions made
pursuant to this Agreement for the trailing 12 month period preceding Lender's
determination:

 

Fixed Charge Coverage

LIBOR Option

Prime Option

<1.05:1*

None

Prime Rate plus 1

percent floating

1.05:1 < 1.10:1

LIBOR Rate plus 275

basis points

Prime Rate plus one-

half (1/2%) percent

floating

1.10:1 < 1.25:1

LIBOR Rate plus 250

basis points

Prime Rate plus one-

quarter (1/4%) percent

floating

> 1.25: 1

LIBOR Rate plus 225

basis points

Prime Rate floating

* Borrower is to pay an additional fee of $3,500.00 to Lender at each time that
Lender makes a determination that the Borrower's Fixed Charge Coverage Ratio is
< 1.05:1.

 

 

B. Section 7.16 is hereby amended to read as follows:

 

Section 7.16 Fixed Charge Coverage Ratio  

 

The Borrower is not to cause or permit its Fixed Charge coverage ratio, tested
quarterly, on a rolling three month basis for the quarter endingJune30, 2008, on
a rolling six, nine and twelve month basis for each quarter ending thereafter,
and thereupon based on a trailing twelve month basis, to be less than 1.05:1.
Fixed Charge is defined as earnings before interest, taxes, depreciation and
amortization ("EBITDA") less the sum of: cash taxes, cash capital expenditures,
any cash dividends, distributions or loans, and other cash payments not captured
on the current profit and loss statement, (provided,



 

-2-

 


--------------------------------------------------------------------------------



 

 

however, for all determinations made for the periods up to and including June
30, 2008, cash tax refunds will be added to the foregoing and up to
$2,000,000.00 of advances made by Lender hereunder will be considered as funding
for capital expenditures); divided by principal payments on term debt (or
capital leases), and cash interest. For all of the foregoing determinations, any
equity contribution made to the Borrower will be applied to offset cash capital
expenditures.

 

4.      The Borrower's failure to comply with Section 7.16 of the Loan Agreement
for the quarter ended March 31, 2008 constitutes an event of Default under the
Loan Agreement. Lender hereby agrees to grant a waiver thereof provided,
however, that this waiver does not constitute (i) a modification or an
alteration of any of the terms, conditions or covenants of the Loan Agreement or
any other Loan Documents, all of which remain in full force and effect, or (ii)
a waiver, release or limitation upon Lender's exercise of any of its rights and
remedies thereunder, all of which are hereby expressly reserved, or (iii)a
waiver of compliance with Section 7.16 for any other period or purpose. This
waiver does not relieve or release the Obligors in any way from any of their
other respective duties, obligations, covenants or agreements under the Loan
Agreement or any other Loan Documents or from the consequences of any event(s)
of Default thereunder, except as expressly described above. This waiver does not
obligate Lender, or be construed to require Lender, to waive any other event(s)
of Default or defaults, whether now existing or which may occur after the date
of this Agreement.

 

5.      Except as set forth in paragraph 4 above, Obligors represent and warrant
that there are no defaults or events of Default pursuant to or defined in any of
the Loan Documents, and that all warranties and covenants which have been made
or performed by Obligors in connection with the Loan Documents were true and
complete when made or performed.

 

6.       The Loan Documents are hereby amended to provide that a default, breach
or failure on the part of Obligors to perform any covenant or condition
hereunder or an event of default otherwise defined in either this Agreement or
any document executed in connection with this Agreement is to be deemed an event
of Default for purposes of the Loan Documents.

 

7.       All representations, warranties and covenants made by Obligors to
Lender in the Loan Documents are hereby repeated as though first made expressly
in this Agreement.

 

8.       Except as otherwise provided herein, the Loan Documents continue in
full force and effect, in accordance with their respective terms. The parties
hereto hereby expressly confirm and reaffirm all of their respective
liabilities, obligations, duties and responsibilities under and pursuant to said
Loan Documents and consent to the terms of this Agreement. Capitalized terms
used in this Agreement which are not otherwise defined herein have the meaning
ascribed thereto in the Loan Documents.

 

9.       The parties agree to sign, deliver and file any additional documents
and take any other actions that may reasonably be required by Lender including,
but not limited to, affidavits, resolutions, or certificates for a full and
complete consummation of the matters covered by this Agreement.

 

10.     This Agreement is binding upon, inures to the benefit of, and is
enforceable by the heirs, personal representatives, successors and assigns of
the parties. This Agreement is not assignable by Obligors without the prior
written consent of Lender.

 

11.     To the extent that any provision of this Agreement is determined by any
court or legislature to be invalid or unenforceable in whole or part either in a
particular case or in all cases, such provision



 

-3-

 


--------------------------------------------------------------------------------



 

 

or part thereof is to be deemed surplusage. If that occurs, it does not have the
effect of rendering any other provision of this Agreement invalid or
unenforceable. This Agreement is to be construed and enforced as if such invalid
or unenforceable provision or part thereof were omitted.

 

12.     This Agreement may only be changed or amended by a written agreement
signed by all of the parties. By the execution of this Agreement, Lender is not
to be deemed to consent to any future renewal or extension of the loan. This
Amendment may only be changed or amended by a written agreement signed by all of
the parties. This Amendment is deemed to be part of and integrated into the Loan
Documents.

 

13.     This Agreement is governed by and is to be construed and enforced in
accordance with the laws of New Jersey as though made and to be fully performed
in New Jersey (without regard to the conflicts of law rules of New Jersey).

 

14.     The parties to this Agreement acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Agreement, the
enforceability and interpretation of the terms contained in this Agreement and
the consummation of the transactions and matters covered by this Agreement.

 

15.     Obligors are to reimburse Lender for its costs, expenses, and reasonable
attorneys' fees incurred in connection with this Agreement, upon execution of
this Agreement.

 

THE OBLIGORS, FOR THEMSELVES, THEIR SUBSIDIARIES (IF ANY) AND LENDER HEREBY
WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS AGREEMENT
OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS AGREEMENT.

 

 

 

 

 

 

 

[Signatures appear on the following page]

 



 

-4-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have signed this Agreement.

 

Attest/Witness:

 

MEDIA SCIENCES

INTERNATIONAL, INC

 

 

 

/s/ K. D. Bloomgren

 

By: /s/ Michael W. Levin

Print Name: K. D. Bloomgren

 

Print Name: MICHAEL W. LEVIN

Title: CFO

 

Title:     President/CEO

 

 

 

 

 

 

 

 

 

Attest/Witness:

 

MEDIA SCIENCES, INC

 

 

 

/s/ K. D. Bloomgren

 

By: /s/ Michael W. Levin

Print Name: K. D. Bloomgren

 

Print Name: MICHAEL W. LEVIN

Title: CFO

 

Title:     President/CEO

 

 

 

 

 

 

Attest/Witness:

 

CADAPULT GRAPHIC SYSTEMS, INC.

 

 

 

/s/ K. D. Bloomgren

 

By: /s/ Michael W. Levin

Print Name: K. D. Bloomgren

 

Print Name: MICHAEL W. LEVIN

Title: CFO

 

Title:     President/CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

By: /s/ Alan M. Lapidus

 

 

Print Name: ALAN M. LAPIDUS

 

 

Title:     SVP

 



 

-5-

 


--------------------------------------------------------------------------------



 

 

STATE OF NEW JERSEY

)

 

 

) ss.

COUNTY OF Bergen

)

 

 

 

I CERTIFY that on May 14, 2008, Michael W. Levin personally appeared before me
and that this person acknowledged under oath, to my satisfaction, that this
person is the President of Media Sciences, Inc., Media Sciences International,
Inc. and Cadapult Graphic Systems, Inc., the corporations named in the attached
document; this person executed and delivered the attached document on behalf of
and as the voluntary act and deed of the corporations, and this person was
authorized by the corporations to execute and deliver the attached document on
behalf of the corporations.

 

/s/ Denise S. Hawkins

 

 

DENISE S HAWKINS

Notary Public

State of New Jersey

My Commission Expires Mar 11, 2012

 

 

-6-

 

 

 